United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robbins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-545
Issued: July 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 20, 2012 appellant filed a timely appeal of the January 3, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied appellant’s claim for an
occupational disease. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has a ratable hearing loss entitling him to a schedule
award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 21, 2011 appellant, then a 53-year-old aircraft mechanic, filed a claim
alleging that he sustained permanent hearing loss while in the performance of duty. He became
aware of his hearing loss on September 20, 2011. Appellant did not stop work.
Appellant submitted an undated statement noting his work history. He reported working
as an aircraft mechanic from 1990 and was exposed to noise from jet turbine engines, diesel air
conditioners and generators, air compressors, drills, air hammers, saws, rivet guns and grinders.
Appellant indicated that he was still exposed to hazardous noise at work. He submitted
employing establishment medical records from September 20, 2011 where he was treated for
hearing loss. Appellant was diagnosed with sensorineural hearing loss, tinnitus, hypertension,
tympanic membrane perforation of the right ear and post-traumatic tympanic membrane
perforation.
The employing establishment submitted an undated statement from James Mulroy,
resources supervisor, who noted that appellant was exposed to noise from rivet guns, impact
guns, compressors, grinders, air conditioning units, hydraulic testing, pneumatic vacuum
cleaners, pneumatic drills, air ratchet and pull guns. Mr. Mulroy noted that appellant was
exposed to the noise eight hours per day and was provided with earplugs and ear defenders. In a
November 2, 2010 noise survey, it was noted that the maximum daily equivalent continuous
noise level was 100 decibel average which was above the 85 hazardous noise criteria of the Air
Force Occupational Safety and Health Standard.
A November 28, 2011 statement of accepted facts noted appellant’s work history with the
employing establishment since 1990, that he was exposed to noise for eight hours per day five
days per week and that he used earplugs and ear defenders.
On November 30, 2011 OWCP referred appellant to Dr. Kenneth Walker, a Boardcertified otolaryngologist, for an otologic examination and an audiological evaluation. In a
December 22, 2011 report, Dr. Walker noted examining appellant and noted that appellant’s
exposure to noise was generated from machinery related to employment as an aircraft mechanic
and flight line mechanic. He noted performing an otologic evaluation of appellant and
audiometric testing that day on his behalf on the same date. Testing at the frequency levels of
500, 1,000, 2,000 and 3,000 cycles per second revealed the following: right ear 15, 20, 25 and
30 decibels; left ear 15, 20, 25 and 30 decibels. Appellant reported a hearing conservation
program in place since 1990. He reported that he had tinnitus. Dr. Walker diagnosed cerumen,
tinnitus and noise-induced hearing loss. He noted tympanogram tracings were normal
bilaterally, the ear canals were normal following cerumen removal with intact tympanic
membranes and clear middle ears. Dr. Walker noted that the audiogram revealed bilateral noiseinduced sensorineural hearing loss which was consistent in pattern with noise-induced hearing
loss due in part to noise exposure during federal employment. He recommended hearing
conservation measures, annual audiograms and a hearing aid evaluation.
On December 29, 2011 an OWCP medical adviser reviewed Dr. Walker’s report and the
audiometric test of December 22, 2011. He concluded that, in accordance with the sixth edition

2

of the American Medical Association, Guides to the Evaluation of Permanent Impairment,2
(A.M.A., Guides), appellant had zero percent monaural hearing loss in each ear and zero percent
binaural hearing loss. The medical adviser determined that appellant’s hearing loss was not
severe enough to be ratable for a schedule award after applying OWCP’s current standards for
evaluating hearing loss to the results of the December 22, 2011 audiogram. He noted that
appellant reached maximum medical improvement on December 22, 2011. The medical adviser
recommended that hearing aids not be authorized.
In a decision dated January 3, 2012, OWCP found that, although appellant’s hearing loss
was employment related, it was not severe enough to be considered ratable for purposes of a
schedule award under FECA. It informed him that hearing aids were not authorized.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.8 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by

2

A.M.A., Guides (6th ed. 2008).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

A.M.A., Guides 250 (6th ed. 2008).

7

Id.

8

Id.

9

Id.

3

six to arrive at the amount of the binaural hearing loss.10 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.11
ANALYSIS
OWCP accepted that appellant sustained bilateral hearing loss due to noise exposure from
his federal employment. The issue is whether he sustained a ratable impairment in accordance
with the A.M.A., Guides, entitling him to a schedule award.
OWCP properly referred appellant to Dr. Walker regarding his hearing loss. An OWCP
medical adviser reviewed Dr. Walker’s findings and concluded that appellant’s hearing loss was
aggravated by his employment. The medical adviser applied OWCP’s standardized procedures
to the December 22, 2011 audiogram performed for Dr. Walker to determine if appellant’s
hearing loss was ratable for schedule award purposes. Testing for the right ear at the frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibels losses of 15, 20, 25 and
30, respectively. These decibels were totaled at 90 and were divided by 4 to obtain an average
hearing loss at those cycles of 22.50 decibels. The average of 22.50 decibels was then reduced
by 25 decibels (the first 25 decibels were discounted as discussed above) to equal zero percent
hearing loss for the right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000
and 3,000 cycles per second revealed decibels losses of 15, 20, 25 and 30, respectively. These
decibels were totaled at 90 and were divided by 4 to obtain the average hearing loss at those
cycles of 22.5 decibels. The average of 22.5 decibels was then reduced by 25 decibels (the first
25 decibels were discounted as discussed above) to zero which was multiplied by the established
factor of 1.5 to compute a zero percent hearing loss for the left ear.
The Board finds that OWCP’s medical adviser applied the proper
Dr. Walker’s report and the December 22, 2011 audiogram. The result is a
monaural hearing loss and a zero percent binaural hearing loss as set forth above.
record contains other employing establishment audiograms, these are insufficient
ratable hearing loss.12

standards to
zero percent
Although the
to establish a

On appeal appellant asserts that OWCP’s decision was incorrect and he should have been
awarded a schedule award as the medical evidence establishes that he has work-related hearing
loss and OWCP accepted his condition for bilateral hearing loss. The Board notes that while,
appellant has an accepted bilateral hearing loss, his hearing loss is not, as discussed above,
ratable under the standards used by OWCP to determine permanent impairment for schedule
award purposes. With regard to hearing aids, the second opinion physician recommended a

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
12

See Joshua A. Holmes, 42 ECAB 231, 236 (1990) (if an audiogram is prepared by an audiologist, it must be
certified by a physician as being accurate before it can be used to determine the percentage of hearing loss). See
also James A. England, 47 ECAB 115, 118 (1995) (finding that an audiogram not certified by a physician as being
accurate has no probative value; OWCP need not review uncertified audiograms).

4

hearing aid evaluation only not hearing aids while OWCP’s medical adviser opined that hearing
aids were not necessary.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a schedule award for
hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 3, 2012 is affirmed.
Issued: July 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

